PER CURIAM.
This is an appeal by the City of Miami from a final judgment entered pursuant to a jury verdict in the amount of $8,000.00 in favor of plaintiff, Lidia Maldonado. The judgment arose out of her suit against the city in which it was alleged that it negligently allowed a piece of metal to protrude from its sidewalk causing plaintiff to fall and break her arm.
Appellant contends that the trial court erred in, (1) denying it the right to mention Dade County ordinances giving the county exclusive jurisdiction. over traffic control devices (2) refusing to instruct the jury concerning the existence of such ordinances, (3) failing to allow the jury to determine whether the metal “stub” was a traffic device and (4) striking answer to interrogatory which referred to the county’s responsibility over traffic control devices.
We have carefully considered the record, briefs and arguments of counsel in the light of the several grounds relied upon for reversal by appellant and have concluded that the rulings of the trial court challenged by appellant do not on the record and under the law constitute reversible error.
Therefore the judgment appealed is affirmed.
Affirmed.